[Cite as In re D.W., 2022-Ohio-1407.]


                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

IN RE D.W.                                    :
                                              :              No. 110960
A Minor Child                                 :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: April 28, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                   Juvenile Division
                                Case No. DL-19-110577


                                        Appearances:

                The Law Office of Jaye M. Schlachet, Jaye M. Schlachet,
                and Eric M. Levy, for appellant.

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Jamielle Lamson-Buscho, Assistant
                Prosecuting Attorney, for appellee.


FRANK DANIEL CELEBREZZE, III, J.:

                Defendant-appellant D.W. brings this appeal challenging his

adjudication of delinquency for gross sexual imposition. Appellant argues that his

adjudication of delinquency was not supported by sufficient evidence and that the

juvenile court’s judgment is against the manifest weight of the evidence. After a

thorough review of the record and law, this court affirms.
                        I. Factual and Procedural History

               The instant matter arose from a June 2019 incident during which

appellant inappropriately touched the victim, N.F. The incident occurred at the

house where appellant resided with his younger brother and codefendant, who was

also present at the time.1 At the time of the incident, the victim was six years old,

and appellant was 16 or 17 years old. The victim considered appellant and his

brother to be her “godbrothers.”

               The victim’s mother, A.F., and appellant’s mother, V.W., were friends.

V.W. was named the godmother of the victim. V.W. and the victim had a very close

relationship and spent a lot of time together. The victim would spend time at V.W.’s

house on the weekends and during holidays. The relationship between the victim

and V.W. changed after the June 2019 incident.

               The victim alleged that appellant touched her on her “behind” with his

hands and his “private part.” The victim subsequently disclosed what transpired

with appellant to her grandmother, M.N. The grandmother informed A.F., and the

victim was taken to the hospital for an examination.           Following the medical

examination, the victim and her mother filed a police report.

               On September 3, 2019, the state filed a four-count complaint charging

appellant with: Count 1, rape, in violation of R.C. 2907.02(A)(2), alleging digital

vaginal penetration; Count 2, rape, in violation of R.C. 2907.02(A)(1)(b), alleging




      1   Appellant’s brother was charged in Cuyahoga J.C. No. DL-19-110578.
digital vaginal penetration; Count 3, gross sexual imposition, in violation of R.C.

2907.05(A)(4), alleging touching of the victim’s vagina; and Count 4, gross sexual

imposition, in violation of R.C. 2907.05(A)(1), alleging touching of the victim’s

vagina.2 Appellant denied the allegations in the complaint during his arraignment.

              On February 10, 2021, the trial court held a competency hearing.

Following the victim’s testimony, the trial court determined that she was competent

to testify.

              The trial court held an adjudicatory hearing on May 24, 2021. A.F., the

victim, and the victim’s grandmother M.N. testified at the adjudicatory hearing. The

testimony of these witnesses will be set forth in further detail below.

              At the close of the adjudicatory hearing, the trial court found appellant

delinquent on Count 3, gross sexual imposition, a third-degree felony in violation of

R.C. 2907.05(A)(4). The trial court found appellant not delinquent on Counts 1, 2,

and 4. Counts 1, 2, and 4 were dismissed on the merits pursuant to Juv.R. 29(F)(1).

              A magistrate held a dispositional hearing on August 13, 2021.

Appellant was sentenced to community control for a definite period of 12 months

and ordered to perform 100 hours of community service. (Tr. 38-39.) Appellant

was also ordered to register as a Tier I sex offender for a period of ten years. (Tr. 37.)




       2Appellant does not raise any issues in this appeal regarding the state’s failure to
amend the complaint, pursuant to Juv.R. 22(B), to conform to the evidence presented at
the adjudicatory hearing.
              The magistrate’s decision was filed on August 24, 2021. On August 27,

2021, appellant filed objections to the magistrate’s decision. Appellant objected to

being required to perform 100 hours of community service.

             On October 6, 2021, the trial court issued two judgment entries. First,

the trial court sustained appellant’s objections pertaining to community service and

modified the magistrate’s decision accordingly. Second, the trial court affirmed,

approved, and adopted the remaining aspects of the magistrate’s decision.

              On October 29, 2021, appellant filed the instant appeal challenging his

adjudication of delinquency for gross sexual imposition. Appellant assigns two

errors for review:

      I. Appellant’s adjudication must be reversed as the state of Ohio failed
      to present sufficient evidence to support the conviction.

      II. Appellant’s adjudication is against the manifest weight of the
      evidence.

                              II. Law and Analysis

                                  A. Sufficiency

              In his first assignment of error, appellant argues that his adjudication

of delinquency was not supported by sufficient evidence.

              In reviewing a sufficiency challenge to a juvenile’s adjudication of

delinquency, this court applies the same standard of review applicable to criminal

convictions. In re L.R.F., 2012-Ohio-4284, 977 N.E.2d 138, ¶ 12 (8th Dist.), citing

In re Watson, 47 Ohio St.3d 86, 91, 548 N.E.2d 210 (1989). The test for sufficiency

requires a determination of whether the prosecution met its burden of production
at trial. State v. Bowden, 8th Dist. Cuyahoga No. 92266, 2009-Ohio-3598, ¶ 12.

The relevant inquiry is whether, after viewing the evidence in a light most favorable

to the prosecution, any rational trier of fact could have found the essential elements

of the crime proven beyond a reasonable doubt. State v. Thompkins, 78 Ohio St.3d

380, 386, 678 N.E.2d 541 (1997).

               In the instant matter, appellant initially argues that the state failed to

prove that venue was proper in Cuyahoga County, and the state failed to prove that

appellant was under the age of 18 at the time of the incident, such that the juvenile

court had jurisdiction over the matter. Appellant’s arguments are misplaced and

unsupported by the record.

        Although venue is not a material element of the offense charged, venue
        is a fact that must be proved in a criminal prosecution unless it is
        waived by the defendant. State v. Headley, 6 Ohio St.3d 475, 453
        N.E.2d 716 (1983). As such, a defendant waives the right to challenge
        venue when the issue is raised for the first time on appeal. State v.
        Coley, 93 Ohio St.3d 253, 258, 2001-Ohio-1340, 754 N.E.2d 1129,
        citing State v. Campbell, 90 Ohio St.3d 320, 336, 738 N.E.2d 1178, 1197
        (2001); State v. Williams, 51 Ohio St.2d 112, 364 N.E.2d 1364 (1977),
        paragraph one of the syllabus.

(Emphasis added.) State v. Rivera, 8th Dist. Cuyahoga No. 99185, 2013-Ohio-3244,

¶ 47.

               In the instant matter, appellant did not raise the issue of venue in the

juvenile court. Accordingly, he waived his right to challenge venue in this appeal.

The complaint provided that the approximate location of the rape and gross sexual

imposition offenses was on Holborn Avenue in Cleveland, Ohio, 44105. Appellant

did not raise the issue of any defects in the complaint below.
              Nevertheless, the victim’s mother, A.F., testified that V.W. lived in

Cleveland, Ohio, in Cuyahoga County, near or off of East 131st Street, and that the

zip code in the area was 44105. This evidence, if believed, was sufficient to establish

that venue was proper in Cuyahoga County.

              Regarding appellant’s age, the complaint provided appellant’s date of

birth and age. Again, appellant did not raise the issue of any defects in the complaint

below.

              During the adjudicatory hearing, the state read into the record details

from Detective Kevin Smith’s supplemental report before resting. Defense counsel

did not object to this information. The prosecutor asserted, in relevant part, “[t]he

detective also in his investigation discovered that [appellant], the accused, his

birthday is June 8th, 2002, and at the time he was 17 years old, and the detective

also learned in his investigation that the date of occurrence was on or about

June 2nd, 2019.” (Tr. 50.) This evidence, if believed, was sufficient to establish that

appellant was under the age of 18 at the time of the incident.

              Appellant further argues that the state failed to prove that appellant

was the individual that touched the victim and that appellant engaged in “sexual

contact.”

              Appellant was adjudicated delinquent on Count 3, gross sexual

imposition, a third-degree felony in violation of R.C. 2907.05(A)(4), which provides

that no person shall have sexual contact with a child less than thirteen years of age,

regardless of whether the offender knows the age of that person.
              R.C. 2907.01(B) defines “sexual contact” as “any touching of an

erogenous zone of another, including without limitation the thigh, genitals, buttock,

pubic region, or, if the person is a female, a breast, for the purpose of sexually

arousing or gratifying either person.” (Emphasis added.) The Ohio Revised Code

does not define “sexual arousal” or sexual “gratification.” However, R.C. 2907.01(B)

“‘contemplate[s] any touching of the described areas which a reasonable person

would perceive as sexually stimulating or gratifying.’” State v. Tate, 8th Dist.

Cuyahoga No. 98221, 2013-Ohio-370, ¶ 18, quoting State v. Astley, 36 Ohio App.3d

247, 250, 523 N.E.2d 322 (10th Dist.1987); see also In re Anderson, 116 Ohio App.3d

441, 443, 688 N.E.2d 545 (12th Dist.1996).

              The state must present sufficient evidence, as an essential element of

the offense of gross sexual imposition, that the sexual contact was for a sexual

purpose.   However, “‘there is no requirement that there be direct testimony

regarding sexual arousal or gratification.’” Tate at ¶ 19, quoting State v. Meredith,

12th Dist. Warren No. CA2004-06-062, 2005-Ohio-2664, ¶ 13.

      In determining whether sexual contact occurred, the trier of fact may
      infer from the evidence presented at trial whether the defendant’s
      contact with the areas of the body outlined in R.C. 2907.01 was for the
      purpose of sexual arousal or gratification. Tate; State v. Cobb, 81 Ohio
      App.3d 179, 185, 610 N.E.2d 1009 (9th Dist.1991). The purpose of the
      contact may be inferred from the type, nature, and circumstances of the
      contact. Tate at ¶ 20, citing Meredith; see also Ohio v. Coleman, 8th
      Dist. Cuyahoga No. 102291, 2015-Ohio-4491, ¶ 7 (finding that purpose
      may also be inferred from the defendant’s conduct as well as his or her
      personality). Accordingly, “[i]f the trier of fact determines that the
      defendant was motivated by desires of sexual arousal or gratification,
      and that the contact occurred, then the trier of fact may conclude that
      the object of the defendant’s motivation was achieved.” Cobb at 185.
State v. Fears, 8th Dist. Cuyahoga No. 104868, 2017-Ohio-6978, ¶ 65.

               Appellant appears to challenge the victim’s in-court identification of

appellant. As an initial matter, appellant did not object to or otherwise challenge

the victim’s in-court identification during the adjudicatory hearing. He raises the

issue for the first time in this appeal. Accordingly, this court reviews for plain error.

See State v. Shelton, 1st Dist. Hamilton No. C-170547, 2018-Ohio-3895, ¶ 33, citing

State v. Steelman, 2018-Ohio-1732, 111 N.E.3d 923 (1st Dist.), and State v. Meyers,

154 Ohio St.3d 405, 2018-Ohio-1903, 114 N.E.3d 1138, ¶ 125.

              The victim’s identification of appellant was sufficient to establish

appellant’s identity as the individual that touched her. The prosecutor asked the

victim whether she saw the person who touched her in the courtroom. The victim

answered affirmatively. The prosecutor asked the victim to point to “that person.”

At this point, from what we are able to discern from the record, the victim pointed

at appellant. (Tr. 42.)

               Thereafter, the prosecutor asked the record to reflect that the victim

pointed towards appellant. The trial court asked appellant’s counsel whether she

also observed the victim point towards appellant. Appellant’s counsel stated, “I did

not see that,” and asked if the victim could “indicate again.” The prosecutor

instructed the victim to “point higher.” Thereafter, appellant’s counsel confirmed

that she “was able to view that, your Honor.” (Tr. 42.)

              The victim was not required to, as appellant suggests, describe

appellant’s clothing in addition to pointing at appellant.        In summarizing the
evidence, the trial court acknowledged that the victim “did identify in open court

that the alleged delinquent [appellant] was the perpetrator.” (Tr. 59.)

              Accordingly, the state’s evidence, if believed, was sufficient to

establish that appellant was the individual that touched the victim. Furthermore,

appellant failed to demonstrate plain error with respect to the victim’s in-court

identification of appellant.

              After reviewing the record, we find that the state presented sufficient

evidence, if believed, to establish that sexual contact occurred between appellant

and the victim. The victim testified that appellant touched her where she “didn’t

want to be touched” and where she “wasn’t supposed to be touched.” The victim

explained that appellant touched her “[o]n [her] behind.”         She testified that

appellant touched her on her behind with his hands.

              The victim testified that appellant also touched her on her behind with

his “private part.” (Tr. 40.) The following exchange occurred during the victim’s

direct examination:

      [Prosecutor]: Say it loud.

      [Victim]: His (inaudible).

      The Court: His what?

      [Victim Advocate]: His private part.

(Tr. 40.) Defense counsel did not object to the advocate’s clarification that the

inaudible word or words used by the victim was appellant’s private part.
              Thereafter, the victim demonstrated, using a teddy bear, the area she

considered to be the “private part.” Defense counsel did not object to the use of the

teddy bear. During closing arguments, however, defense counsel did argue, in

relevant part, “I don’t know for sure what [the victim] meant by behind or private

parts, your Honor. She indicated — she pointed to a teddy bear, general area, the

bottom of its body, but other than that, it’s unclear.” (Tr. 56-57.)

              The trial court noted for the record that the teddy bear was not an

anatomical doll, but nevertheless confirmed that it saw where the victim pointed to

on the bear. The trial court subsequently acknowledged that the victim testified that

      she was touched and that that touch seemed to be offensive and that
      that touch was on her behind. * * * [The victim] was aware that there
      was a touching and that it occurred to her behind. And she testified
      that it was the private part of one of [V.W.’s] sons, and that she did
      identify in open court that the alleged delinquent [appellant] was the
      perpetrator.

(Tr. 59.)

              The victim confirmed that other than her “behind,” appellant did not

touch her anywhere else. After indicating on the bear the area she considers to be

the private part, the victim answered affirmatively when asked if appellant touched

her “with anything else.” As noted above, the victim testified that appellant also

touched her with his hands.

              Viewing the evidence in a light most favorable to the prosecution, we

conclude that a rational trier of fact could find that appellant engaged in “sexual

contact” when he touched the victim’s “behind.”           The “behind,” or buttock,
constitutes an “erogenous zone” under R.C. 2907.01(B). Furthermore, the manner

and circumstances of appellant’s contact with the victim, including the fact that

appellant touched the victim’s buttock using both his hands and his “private part,”

was sufficient to allow the trial court to infer that appellant’s touching of the victim

was motivated by desires of sexual gratification. See Fears, 8th Dist. Cuyahoga No.

104868, 2017-Ohio-6978, at ¶ 68, citing Tate, 8th Dist. Cuyahoga No. 98221, 2013-

Ohio-370, at ¶ 23, and In re Anderson, 116 Ohio App.3d at 443, 688 N.E.2d 545.

              The victim testified that she would “play” with appellant and his

brother at V.W.’s house. Regarding the touching, however, the victim testified that

appellant touched her where she did not want to be touched and where she was not

supposed to be touched. Based on this testimony, the trial court could have

reasonably inferred that the touching was inappropriate and not merely an

incidental touching that occurred during otherwise innocent play. The record

reflects that the trial court did, in fact, draw such an inference. As noted above, in

summarizing the victim’s testimony, the trial court noted that the “touch seemed to

be offensive[.]” (Tr. 59.)

              Finally,   appellant    appears    to   argue    that   the    advocate’s

aforementioned clarification about the victim’s inaudible testimony, during which

the advocate referred to appellant’s “private part,” was inadmissible. Appellant did

not object to the advocate’s clarification, and as a result, has waived all but plain

error.
              The adjudicatory hearing was conducted by the juvenile court judge.

This court presumes that the juvenile court only considered relevant evidence in

rendering its verdict. See State v. Jeffries, 8th Dist. Cuyahoga No. 106889, 2018-

Ohio-5039, ¶ 15.

      In reviewing a bench trial, “an appellate court presumes that a trial
      court considered nothing but relevant and competent evidence in
      reaching its verdict,” and this presumption “may be overcome only by
      an affirmative showing to the contrary by the appellant.” State v. Wiles,
      59 Ohio St.3d 71, 86, 571 N.E.2d 97 (1991). See also State v.
      Montgomery, 10th Dist. Franklin No. 13AP-512, 2014-Ohio-4354, ¶ 20,
      citing State v. Rowe, 2d Dist. Montgomery No. 25993, 2014-Ohio-
      3265, ¶ 45 (“Appellate courts presume that a trial court only considered
      relevant and admissible evidence in a bench trial.”).

State v. Pearson, 10th Dist. Franklin Nos. 14AP-793 and 14AP-816, 2015-Ohio-

3974, ¶ 13.

              The record reflects that it was the victim, not the advocate, that

testified that appellant touched her with his private part. The victim’s testimony on

this point was transcribed as “(inaudible).” (Tr. 40.) The trial court interjected:

“[h]is what?” At this point, the advocate stated, “[h]is private part.” (Tr. 40.)

              During closing arguments, defense counsel acknowledged that the

victim referenced appellant’s “private parts.” Defense counsel argued, “I don’t know

for sure what [the victim] meant by * * * private parts[.]” (Tr. 56.) Defense counsel’s

argument indicates that it was the victim, not the advocate, that testified that

appellant touched her with his private part. The trial court acknowledged that “[the

victim] testified that [the touching involved] the private part of one of [V.W.’s] sons,

and that [the victim] did identify in open court that the alleged delinquent
[appellant] was the perpetrator.” (Tr. 59.) Accordingly, appellant has failed to meet

his burden of demonstrating plain error with respect to the advocate’s clarification.

              For all of the foregoing reasons, we find that appellant’s adjudication

of delinquency for gross sexual imposition was supported by sufficient evidence.

Appellant’s first assignment of error is overruled.

                               B. Manifest Weight

              In his second assignment of error, appellant argues that his

adjudication of delinquency is against the manifest weight of the evidence.

              This court also applies the same standard of review applicable to

criminal convictions in determining whether a juvenile’s adjudication of

delinquency is against the manifest weight of the evidence. In re B.J., 8th Dist.

Cuyahoga No. 110223, 2021-Ohio-3926, ¶ 36, citing In re M.P., 8th Dist. Cuyahoga

No. 93152, 2010-Ohio-2216, ¶ 22.

              A manifest weight challenge questions whether the state met its

burden of persuasion. Bowden, 8th Dist. Cuyahoga No. 92266, 2009-Ohio-3598, at

¶ 12.   A reviewing court “‘weighs the evidence and all reasonable inferences,

considers the credibility of witnesses and determines whether in resolving conflicts

in the evidence, the [trier of fact] clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed and a new trial ordered.’”

Thompkins, 78 Ohio St.3d at 387, 678 N.E.2d 541, quoting State v. Martin, 20 Ohio

App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983). A conviction should be reversed as
against the manifest weight of the evidence only in the most “exceptional case in

which the evidence weighs heavily against the conviction.” Id.

               In support of his manifest weight challenge, appellant incorporates

the arguments raised in his first assignment of error. Furthermore, appellant

appears to challenge the credibility of the victim and her testimony during the

adjudicatory hearing.

              Initially, we note that prior to the adjudicatory hearing, the trial court

found the victim competent to testify. This finding means that the trial court

determined that the victim “is capable of receiving impressions of facts and events

and can accurately relate them.” Fears, 8th Dist. Cuyahoga No. 104868, 2017-Ohio-

6978, at ¶ 70, citing State v. Frazier, 61 Ohio St.3d 247, 251, 574 N.E.2d 483 (1991).

In finding that the victim was competent, the trial court determined that she “had

an understanding of truth and falsity and she could appreciate her own

responsibility to be truthful.” Fears at id., citing State v. Ferrell, 8th Dist. Cuyahoga

No. 92573, 2010-Ohio-1201, ¶ 59. This court is mindful that the determination of

whether a child is competent to testify is within the sound discretion of the trial

judge. Fears at id., citing Frazier.

               Appellant appears to argue that his adjudication of delinquency is

against the manifest weight of the evidence because the teddy bear that the victim

used to identify appellant’s “private part” was not anatomically correct.

              This court is constrained to reviewing the paper transcript of the

adjudicatory hearing. The teddy bear that the victim used to identify the “private
part” is not in our record. The adjudicatory hearing was audio recorded, not video

recorded, and as a result, we are unable to see exactly how or where the victim

identified the “private part.” Accordingly, we must heavily defer to the trial court

regarding the credibility of the victim’s identification of the “private part” on the

teddy bear.

              The trial court noted for the record that the teddy bear was not an

anatomical doll. Furthermore, the trial court confirmed that it saw where the victim

pointed to on the bear. In summarizing the evidence, the trial court acknowledged

that the victim testified that the touching involved “the private part of [appellant.]”

(Tr. 59.) In adjudicating appellant delinquent of gross sexual imposition, the trial

court evidently determined that the victim’s identification of the “private part” on

the teddy bear was, in fact, credible.

              Furthermore, appellant appears to argue that the victim’s testimony

was not credible because it was vague and lacking in detail.

              The state acknowledged during closing arguments that the victim did

not go into “great detail” or use correct anatomical terminology when testifying

about the incident. (Tr. 55.) However, the state emphasized that the victim was six

years old at the time of the incident, and eight years old at the time of the

adjudicatory hearing. The trial court had sufficient information about the victim’s

age to assess the credibility of the victim and her testimony. See State v. Solomon,

8th Dist. Cuyahoga No. 109535, 2021-Ohio-940, ¶ 59; State v. Davis, 8th Dist.
Cuyahoga No. 107925, 2019-Ohio-4672, ¶ 66; State v. Sumlin, 8th Dist. Cuyahoga

No. 108000, 2020-Ohio-1600, ¶ 58.

             The state’s evidence regarding the victim’s demeanor at the time of

disclosure and her behavior following the incident supported the state’s theory that

appellant committed the offense of gross sexual imposition. A.F. testified that the

victim’s behavior changed after the victim informed her what transpired. The victim

“started misbehaving in school and she started using the bathroom on herself.”

(Tr. 24.) The victim was wetting the bed, acting out in school, not listening to the

teachers, and not following directions. The victim’s behavior after the incident was

different than her behavior before the incident. A.F. took the victim to counseling.

              A.F. testified that the victim and V.W. were very close with one

another and spent a lot of time together. After the June 2019 incident, however, the

relationship between the victim and V.W. changed. At the time of the adjudicatory

hearing, the victim no longer had a relationship with V.W.

              The victim’s grandmother testified that the victim’s demeanor at the

time of disclosure was sad and serious. She explained that the victim did not

normally behave like this, and the grandmother had never seen the victim like that

before.

              Following the disclosure, the grandmother noticed a change in the

victim.   She explained that the victim was hyper, snappy, and angry.           The

grandmother testified that the victim “started acting differently, like ducked her

head down” when she was normally more outgoing.
              In adjudicating appellant delinquent of gross sexual imposition, the

trial court clearly concluded that the victim’s testimony was, in fact, credible.

              Finally, appellant appears to argue that the victim’s testimony was not

credible and that it was “tainted by the advocate[.]”         Appellant’s brief at 16.

Appellant argues that the victim’s advocate “improperly sat next to [the victim] and

repeatedly spoke to her during the questioning and changed [the victim’s] answers

or otherwise answered for [the victim].” Appellant’s argument is misplaced and

unsupported by the record.

              As noted above, this court presumes that in a bench trial, the trial

court considered only relevant and competent evidence. The record reflects that

defense counsel raised two objections with respect to the advocate during the direct

examination of the victim. First, defense counsel objected to the advocate “speaking

to the [victim] during her direct exam.” (Tr. 36.) This objection was raised in the

context of the prosecutor asking the victim if she knew why she was in court on the

day of the adjudicatory hearing. The trial court noted defense counsel’s objection

for the record. The advocate explained that the advocate was not speaking to the

victim about her testimony, but merely asking the victim if she wanted to hold the

advocate’s hand. (Tr. 36.)

              Second, defense counsel objected to the advocate “speaking to the

witness.” (Tr. 43.) This objection was raised in the context of the prosecutor asking

the victim about disclosing to her grandmother what transpired with appellant. The

advocate explained that the victim was “about to fall out of the chair,” and the
advocate “told her to sit back in the chair.” (Tr. 43.) The trial court reflected on the

record the objection and the advocate’s response.

                After reviewing the record, we find no basis upon which to conclude

that the advocate’s participation in the adjudicatory hearing “tainted” the victim’s

testimony or renders appellant’s adjudication of delinquency against the manifest

weight of the evidence.

                For all of the foregoing reasons, appellant’s second assignment of

error is overruled.     Appellant’s adjudication of delinquency for gross sexual

imposition is not against the manifest weight of the evidence. This is not the

exceptional case in which the evidence weighs heavily against appellant’s

adjudication.

                                  III. Conclusion

                After thoroughly reviewing the record, we affirm the trial court’s

judgment. Appellant’s adjudication of delinquency for gross sexual imposition was

supported by sufficient evidence and was not against the manifest weight of the

evidence.

                Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution. The
defendant’s adjudications having been affirmed, any bail pending appeal is

terminated. Case remanded to the trial court for execution of commitment.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



FRANK DANIEL CELEBREZZE, III, JUDGE

SEAN C. GALLAGHER, A.J., and
KATHLEEN ANN KEOUGH, J., CONCUR